The appellant was convicted in the District Court of Bowie County for the offense of bringing stolen property into Texas and his punishment assessed at confinement in the penitentiary for a term of five years.
By bill of exceptions No. 1, complaint is made at proof of the contents of certain letters alleged to have been received by W. G. Preston and another witness from Marie Preston, the former wife of W. G. Preston. The contents of these letters were offered for the purpose of showing that the said Marie Preston was a resident of the State of Oklahoma at the time of the trial of this case. The State was attempting to make this proof in order to enable it to introduce the testimony of the said Marie Preston given in the examining trial of the case. The letters themselves were the best evidence, and the contents thereof should not have been admitted, but this testimony was rendered entirely harmless in view of the fact that W. G. Preston, the former husband of Marie Preston, repeatedly testified without objection that the said Marie Preston was living in Oklahoma at the time of this trial. This testimony was not disputed and no issue was in any way raised on the proposition that the said Marie Preston did not in fact live in Oklahoma at the time of the trial.
Bill of exceptions No. 2 shows no error. It states no facts from which this court can determine the questions sought to be presented. Section 21, page 531, Vernon Sayles' C. C. P.
Bill of exceptions No. 3 is also without merit. This bill complains at the court's action in permitting the state to introduce in evidence a certified copy of the law of Louisiana, making the theft of more than one hundred dollars worth of property a felony. The objection being that the certified copy does not show that said act and law was in effect at the time the automobile in this case was alleged to have been stolen. The objection is not tenable. The certified copy of the law was prima facie evidence of the present existence of the same, and if the *Page 568 
same had been amended or repealed, this was a matter of defense which the appellant was entitled to show.
What has been said with reference to bill of exceptions No. 1, also disposes of bills four and five.
Bill of exceptions No. 6 is so meagre as to be unintelligible, and, in any event, as explained by the trial court, it shows no error.
Complaints at the court's failure to give appellant's special charges cannot be sustained. In so far as they correctly state the law of the case, same are fully covered by the court's main charge to the jury.
Finding no error in the record, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.